FILED
                            NOT FOR PUBLICATION
                                                                               APR 12 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ERIKA RAMOS JIMENEZ,                             No.     16-71553

              Petitioner,                        Agency No. A095-489-929

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 8, 2022**
                               Pasadena, California

Before: MURGUIA, Chief Judge, and GRABER and BEA, Circuit Judges.

      Petitioner Erika Ramos Jimenez, a native and citizen of Mexico, petitions for

review of a final order of the Board of Immigration Appeals (“BIA”), dismissing

her appeal from an immigration judge’s (“IJ”) decision that denied her applications


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We review the agency’s factual findings for substantial

evidence, Guo v. Sessions, 897 F.3d 1208, 1212 (9th Cir. 2018), and we deny the

petition.

       1. Petitioner asserts that she fears harm because she is a member of a

particular social group—persons with perceived wealth. But the IJ found, and the

BIA affirmed as not clearly erroneous, that Petitioner failed to show that the home

invasion robbery she suffered was “on account of” her membership in that

purported social group.1 Rather, the BIA ruled that Petitioner had not satisfied her

burden of establishing the necessary nexus to any protected group because she was

simply the unfortunate victim of random criminal activity, citing among other

things our decisions in Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004),

and Ochave v. INS, 254 F.3d 859, 866 (9th Cir. 2001). The evidence does not



       1
         The IJ also ruled in the alternative that the purported social group is not
cognizable. Our court has agreed in other cases. See, e.g., Macedo Templos v.
Wilkinson, 987 F.3d 877, 881 (9th Cir. 2021) (rejecting the proposed social group
of “wealthy business owners” in Mexico); Ramirez-Munoz v. Lynch, 816 F.3d
1226, 1229 (9th Cir. 2016) (holding “that the proposed group of ‘imputed wealthy
Americans’ is not a discrete class of persons recognized by society as a particular
social group”). But the BIA relied on nexus only. Therefore, we do not reach the
question whether the purported social group is cognizable. See Andia v. Ashcroft,
359 F.3d 1181, 1184 (9th Cir. 2004) (per curiam) (“In reviewing the decision of
the BIA, we consider only the grounds relied upon by that agency.”).

                                          2
compel a contrary conclusion. Because Petitioner failed to establish nexus, the

BIA permissibly denied her application for asylum. See Zetino v. Holder, 622

F.3d 1007, 1016 (9th Cir. 2010) (holding that a non-citizen’s desire to be free from

criminal activity “bears no nexus to a protected ground”).

      2. With respect to withholding of removal, the BIA erred by applying the

standard of “one central reason,” instead of the standard of “a reason.” See

Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017). Nevertheless, we

need not remand the petition, because the BIA permissibly found that there was no

nexus established. See Zetino, 622 F.3d at 1016.

      3. Finally, substantial evidence supports the BIA’s denial of CAT relief.

The BIA determined that Petitioner failed to show that it is more likely than not

that she would be tortured by, or with the acquiescence of, the government if

returned to Mexico. See Garcia-Milian v. Holder, 755 F.3d 1026, 1033 (9th Cir.

2014) (stating standard). The record does not compel a contrary finding.

      PETITION DENIED.




                                          3